Citation Nr: 1700449	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right hip disability.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to service connection for low back disability. 


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty in the United States Army during the Vietnam Era from November 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure they are afforded every consideration.  

The Veteran asserts that he injured his hips and back while playing football during service in 1962.  He also states that these injuries have continued and progressively worsened since his active service, with symptoms of pain and discomfort.  

The Veteran's service treatment records from Schofield Barracks, Hawaii, show that he was treated for a contusion of the right iliac crest in November 1962.  In December 1962, he was treated for hip complaints.  Thereafter, he was separated from service in September 1963.  In July 1964, within one year after separation, he reported on a Statement of Physical Condition that he had no physical defects or conditions that would preclude his performance of military duties, except for his hip trouble.  

Although the service treatment records do not show a back injury, the Veteran has reported that he injured his back in service in the same incident in which he injured his hips.  His treatment records show that he has a current lumbar spine disorder, and he has reported experiencing a continuity of back symptoms since service.  Thus, there is at least an indication that he has disability of the lumbar spine resulting from such injury.  As there is insufficient evidence to decide the case, the Veteran should be provided with a VA examination and medical opinion addressing the nature and etiology of his claimed lumbar spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).  

With respect to his hips, the Veteran was afforded a VA examination in September 2013.  The examiner diagnosed the Veteran with bilateral hip osteoarthritis.  However, the examiner opined that the Veteran's hip condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's current imaging showed mild bilateral osteoarthritis, which would not be uncommon in men his age, and that there were no signs of traumatic right hip arthritis.  In providing the opinion, the examiner acknowledged the Veteran's injury during service in 1962, but not the post-service complaints of hip trouble shortly after service in July 1964.  Therefore, an additional opinion must be obtained on remand.

Finally, the earliest post-service medical evidence of record associated with the claims folder consists of a September 2002 MRI of the Veteran's lumbar spine.  However, the Veteran has reported that he sought treatment for his claimed injuries following his separation from service.  On remand, efforts should be undertaken to obtain his complete treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all medical care providers that treated him for his back and hip conditions from September 1963 to September 2002, to include, but not limited to, Rose Gibbs, M.D.  Then, make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for a VA examination(s) of his hips and back.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s). 

The examiner(s) must identify all current hip and low back disorders found to be present.  Any indicated tests, to include x-rays if necessary, should be accomplished. 

The examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right and/or left hip disorder and/or low back disorder found to be present had its clinical onset during active service or is related to any incident of service.  

In providing this opinion(s), the examiner(s) should accept as true that the Veteran injured his low back and hips while playing football during service in 1962, and consider his report of continuing hip and back symptoms since service.  The examiner(s) should also acknowledge and consider the service treatment records showing that the Veteran was treated for a contusion of the right iliac crest in November 1962 and for hip complaints in December 1962, as well as the July 1964 Statement of Physical Condition (dated within one year after his separation from service) indicating that he was having hip trouble.  

The examiner(s) must provide a comprehensive report(s) including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Finally, after completing the requested actions, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




